     Case: 3:20-cv-50439 Document #: 24 Filed: 04/19/21 Page 1 of 1 PageID #:87




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                              WESTERN DIVISION

The Construction Industry Retirement         )
Fund of Rockford, Illinois, et al.           )
              Plaintiff,                     )       Case No: 20 C 50439
                                             )
       v.                                    )
                                             )       Judge Iain D. Johnston
Porter Brothers Construction, Inc,           )
                                             )
               Defendant.                    )

                                            ORDER

       On 3/31/2021 Magistrate Judge Schneider entered a Report and Recommendation that

judgment be entered in favor of the plaintiffs in the amount of $73,674.60. Dkt. 23. As noted

in the Report and Recommendation, the defendant failed to appear and an order of default was

entered against it. Dkt. 13. The defendant was given notice of the motion for a default

judgment, Dkt. 18, but failed to participate in the telephonic presentment of the motion.

Similarly, it has failed to object to the Report and Recommendation by the 4/14/2021 deadline

set by Judge Schneider. Dkt. 23. The Court has reviewed the Report and Recommendation as

well as the affidavits attached to the motion for default judgment, and the requested damages

appear to be supported by the affidavits. Accordingly, this Court accepts the Report and

Recommendation [23], grants the motion for a default judgment [18], and the Clerk is directed to

enter judgment in favor of the plaintiffs in the amount of $73,674.60. Civil case terminated.




Date: April 19, 2021                         By:     _________________________________
                                                     Iain D. Johnston
                                                     United States District Judge
